—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Jefferson County Court for further proceedings in accordance with the following Memorandum: Defendant argues and the People concede that the record before *1008County Court does not contain sufficient evidence to support the amount of restitution ordered (cf, People v Kim, 91 NY2d 407, 411; see generally, People v Consalvo, 89 NY2d 140, 144-146). Consequently, we modify the judgment by vacating the amount of restitution, and we remit the matter to Jefferson County Court to determine the actual amount of the victim’s out-of-pocket loss (see, People v Lynch, — AD2d — [decided herewith]). (Appeal from Judgment of Jefferson County Court, Clary, J. — Attempted Criminal Mischief, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.